 

 

Case 3:18-cv-00026-DHB-BKE Document 76 Filed 04/21/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT — U.

 

FOR THE SOUTHERN DISTRICT OF GEORGIA 494 AR O1 Pu: OO

DUBLIN DIVISION

 

ABE B. HOLMES, )
)

Plaintiff, )

)

Vi, ) CV 318-026

)

MR. HALLETT, Correctional Officer, and —)
MR. MOSLEY, Correctional Officer, )
)

Defendants. )

ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES this case ins and CLOSES this civil action.
SO ORDERED this ZI day of April, 2021, at Augusta, Georgia.

bh, Fbeu.D

UNITED STATES DISTRICT JUDGE

 
